FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 10/25/2021 has been entered. Claims 2-4, 6, 15, 17 have been cancelled.  Claims 1, 5, 7-14, 16 & 18 remain pending in the application. 

Claim Objections
Claim 1, 5 & 14 are objected to because of the following informalities:  
Claim 1, line 6, recites “wherein the regulating valve is a throttling regulator”, which should be revised to: 
--wherein the pressure regulating valve is a throttling regulator--, for sake of consistency.  
Claim 5, line 1-2, recites “wherein the regulating valve is a bypassing valve”, which should be revised to: 
--wherein the pressure regulating valve is a bypassing valve--;
Claim 14 is presented as dependent on claim 1.  This is believed to be in error for claim 13, which introduced the “mass flow meter” limitation.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 13, line 3, recites the phrase "to improve the accuracy". This renders the claim indefinite, as it is unclear what "the accuracy" is referring to (i.e. the accuracy of what? the fuel delivery? the mass flow? The speed control?).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-12, 16 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Herbison (US 6,675,570) in view of Anson (US 2010/0126136).
Regarding independent claim 1, Herbison discloses a fuel system 10 (Herbison Fig. 1 below) comprising:  a fuel tank 12;
a first pump 24 (“engine shaft driven pump 24”) fluidly coupled to the fuel tank (via boost pump 28) configured for distributing fuel from the fuel tank throughout the fuel system 10; and
electric motor-driven metering pump 30”) fluidly coupled to the first pump by a pressure regulating valve 20 (“throttling valve 20”) and configured to meter fuel to an engine (Col. 3, ln. 4-19, “The metering assembly 18 preferably incorporates an electric motor-driven metering pump 30 for providing a variable portion of metered fuel flow to the aircraft nozzle system 14”), wherein the regulating valve 20 is a throttling regulator, and is configured to introduce a pressure drop between the first and second pumps to maintain a constant pressure rise (Col. 3, ln. 20-28, “The throttling valve 20 maintains a constant pressure rise across the metering assembly 18. More specifically, the throttling valve 20 appropriately reduces the fuel pressure received by the metering assembly 18 from the centrifugal pump 24”).

    PNG
    media_image1.png
    544
    746
    media_image1.png
    Greyscale
 
Herbison fails to disclose wherein the first pump is a positive displacement pump, and wherein the pressure regulating valve is hydro-mechanically controlled.
mechanically-driven fuel pump 106”, Para. 0015); a second pump 104 (“fluid-powered metering pump 104”) fluidly coupled to the first pump by a pressure regulating valve 108 (“a metering pump differential pressure control valve 108”, Para. 0012, 0017).
It has been held that a simple substitution of one known element (in this case, a centrifugal pump, taught in Herbison) for another (in this case, a positive displacement pump, as taught by Anson) to obtain predictable results (in this case, to pump fuel to a second fuel pump that meters fuel to an engine) was an obvious extension of prior art teachings, see KSR, MPEP 2141, III, B. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have substituted the centrifugal pump of Herbison for a positive displacement pump as taught in Anson, in order to provide a high pressure fuel pump that delivers fuel throughout the fuel system at a desired rate and performance (Anson Para. 0015).  Both centrifugal and positive displacement pumps are well-known in the art of fuel systems, and one of ordinary skill would know to select and apply either form of fuel pump based on the desired level of performance using only routine skill in the art to achieve a predictable result.
Herbison in view of Anson thus far still fails to teach wherein the pressure regulating valve is hydro-mechanically controlled.
Anson further teaches wherein the pressure regulating valve 108 is hydro-mechanically controlled (Para. 0017, “The metering pump differential pressure control valve 108, via the first and second reference ports 125, 127, senses the differential pressure across the fluid-powered metering pump 104, and is operable to adjust the area of the variable area flow orifice 133, and thus the flow between the inlet and outlet ports 129, 131, to maintain a substantially constant differential pressure across the fluid-powered metering pump 104”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated a hydro-mechanically controlled pressure regulating valve, as taught by Anson, as the pressure regulating valve of Herbison, in order to provide a pressure regulating valve that senses the differential pressure across the metering pump/second pump, to accordingly adjust a variable area orifice to impart the pressure drop across the pressure regulating valve to maintain the constant pressure rise across the metering pump (Anson Para. 0017).  
Regarding claim 5, Herbison in view of Anson teaches the fuel system of claim 1 thus far, but fails to teach wherein the regulating valve is a bypassing valve, and is configured to bypass flow as necessary from the first pump to maintain a constant pressure rise across the second pump.
Anson teaches wherein the regulating valve 108 is a bypassing valve (see outlet port 131, which bypasses a portion of fuel received in inlet port 129 and returns it to upstream the first pump 106), and is configured to bypass flow as necessary from the first pump to maintain a constant pressure rise across the second pump (Para. 0017, “The metering pump differential pressure control valve 108, via the first and second reference ports 125, 127, senses the differential pressure across the fluid-powered metering pump 104, and is operable to adjust the area of the variable area flow orifice 133, and thus the flow between the inlet and outlet ports 129, 131, to maintain a substantially constant differential pressure across the fluid-powered metering pump 104”).

Regarding claim 7, Herbison in view of Anson teaches the fuel system of claim 1 thus far, and Herbison further teaches wherein the first pump 24 is shaft driven (Col. 2, ln. 63-64, “engine shaft-driven pump”).
Regarding claims 8-10, Herbison in view of Anson teaches the fuel system of claim 1 thus far, and Herbison further teaches wherein the second pump 30 is a positive displacement pump (Col. 4, ln. 11-14, “low pressure positive displacement metering pump 30”); wherein the second pump is electrically driven independent of the first pump (Herbison Fig. 1, the second pump is driven by motor 32, independent of the engine shaft driven first pump); wherein the second pump is electrically driven by an electric motor 32 (Col. 3, ln. 4-9, “electric motor-driven metering pump 30”).
Regarding claim 11
Regarding claim 12, Herbison in view of Anson teaches the fuel system of claim 11, but fails to disclose wherein the first pump is sized to provide 10-15 times the pressure of the second pump.
However it would have been obvious to one of ordinary skill in the art to have discovered the optimal size ratio between the first and second pumps, since it has been held that the optimization of ranges, as it is disclosed and claimed in the instant application, was an obvious extension of prior art teachings, as it would have taken only ordinary skill in the art to change the sizes of the pumps to achieve a desired level of fuel delivery, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A. Herbison teaches that the first pump alone can provide the maximum pressure and flow required for the engine application, and that the second pump is used for low speed engine operations and metering the pressurized fuel from the first pump.  One skilled in the art would be motivated to discover the optimal size ratio between the first and second pumps, essentially discovering an adequate size of the second pump that fulfills its purpose without using a needlessly large pump that would add weight to the system. Furthermore, the Applicant has not disclosed that using a fuel pump providing 10-15 times the pressure of the second pump results in an unpredicted result not seen in the prior art and it appears that the invention would perform equally well with the arrangement as taught by Herbison. The disclosure does not discuss the claimed range in any detail, and appears to be provided as an arbitrary example.
Regarding claim 16, Herbison in view of Anson teaches the fuel system of claim 1, wherein the pressure regulating valve 20 is configured to regulate a pressure rise across the second pump (Col. 3, ln. 20-21, “The throttling valve 20 maintains a constant pressure rise across the metering assembly 18
Regarding claim 18, Herbison in view of Anson teaches the fuel system of claim 11, wherein the fuel system 10 is part of an aircraft (Col. 2, ln. 44-45, the system is an “aircraft fuel control system”).

Claims 13 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Herbison (US 6,675,570) in view of Anson (US 2010/0126136), further in view of Zebrowski (US 2012/0271527).
Regarding claim 13 & 14, Herbison in view of Anson teaches fuel system of claim 1 thus far, but fails to teach further comprising mass flow meter downstream of the second pump configured to provide feedback to a speed control of the second pump and to trim a steady-state fuel delivery to improve the accuracy; wherein the mass flow meter provides a shut off to the engine.
Herbison does teach a shut-off 38 downstream of the second pump (Herbison Fig. 1).
Zebrowski teaches a mass flow meter 56 downstream a pump 54 to provide feedback to a speed control 60 to trim a steady state fuel delivery to improve accuracy (Zeb. para. 0020, Fig. 3)
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the mass flow meter and speed control of Zebrowski into the system of Herbison in view of Anson, in order to provide a mass flow sensor that can be used to modulate the speed of the second pump based on a comparison between the desired flow rate and the actual flow rate, accommodating for potential fuel flow line clogs or wear on the fuel system components that would affect the fuel system performance (Zeb. Para. 0020-21). The mass flow meter would be provided between the second pump and fuel nozzles, as shown in Zebrowski Fig. 3.  Consequently, the incorporated mass flow meter (incorporated after the second fuel pump) would also provide flow to the shut-off 38 already present in Herbison.

Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot in view of the new grounds of rejection that was necessitated by Applicant’s amendment. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections, at the appropriate locations. 
Regarding the rejection of claim 5 under 35 U.S.C. 112(b), applicant stated in page 5 of the Remarks filed 10/25/2021, that “Claim 5 has been cancelled, thereby rendering the rejection thereof moot”. However, Claim 5 is still presented as uncancelled.  Upon further review of the claim, the rejection under 35 U.S.C. 112(b) of claim 5 was apparently also made in error and is therefore withdrawn.
Regarding the rejection of claim 13 under 35 U.S.C. 112(b), applicant has failed to address the rejection.  Therefore the rejection is maintained and repeated above. 

Contact Information 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALAIN CHAU/Primary Examiner, Art Unit 3741